Citation Nr: 0009708	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-24 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left knee arthritis 
secondary to right knee disability.

2.  Entitlement to service connection for lumbosacral spine 
arthritis secondary to right knee disability.

3.  Entitlement to an increased rating for status-post total 
arthroplasty of the right knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1993 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a rating in 
excess of 20 percent for his service-connected right knee 
disability.  This matter also comes before the Board 
following a February 1994 RO decision that denied service 
connection for a low back disorder.  (The Board notes that, 
the RO, in a September 1951 decision, denied service 
connection for residuals of a back injury.  However, that 
denial was based solely on the veteran not having incurred a 
back injury while engaged in a course of vocational 
rehabilitation.  Therefore, the veteran's current claim of 
secondary service connection for a low back disorder will not 
be treated as a claim to reopen.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).)  Lastly, this 
matter comes before the Board following an August 1994 RO 
decision that denied service connection for a left knee 
disability.  

In July 1996, the veteran underwent a total arthroplasty of 
the right knee.  By a November 1996 decision, the veteran's 
service-connected right knee disability was re-characterized 
as status-post total arthroplasty of the right knee.  A 100 
percent rating was assigned, effective from July 15, 1996, 
and a 30 percent rating was assigned, effective from 
September 1, 1997. 

(The issue of an increased rating for the veteran's service-
connected right knee disability will be addressed in the 
remand that follows this decision.)



FINDING OF FACT

Left knee arthritis and lumbosacral spine arthritis have been 
made worse by the veteran's service-connected right knee 
disability.


CONCLUSION OF LAW

The veteran has arthritis of the left knee and lumbosacral 
spine that have been aggravated by service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
arthritis of the left knee and lumbosacral spine was 
aggravated by his service-connected right knee disability.  
The veteran and his representative also request that the 
veteran be afforded the benefit of the doubt.

Controlling law and regulations provide that secondary 
service connection may be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (1999).  Compensation is also 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Additionally, in order for 
a claim of service connection on a secondary basis to be well 
grounded, competent medical evidence showing a causal 
relationship or aggravation must be presented.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994); Allen, supra.

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of secondary service connection for 
arthritis of the left knee and lumbosacral spine is 
warranted, at least to the extent that each is aggravated by 
right knee disability.  The Board notes that the June 1997 VA 
examiner opined that the veteran ". . . has degenerative 
joint disease involving his left knee as well as his back . . 
.  It is my belief that the traumatic arthritis involving his 
right knee . . . certainly[,] because of altered gait 
mechanics, the necessary therapy[,] and treatment required 
for improvement of his right knee[,] contributed to 
aggravating the underlying degenerative process [in the left 
knee and low back]."  In a May 1999 addendum, the June 1997 
examiner opined that ". . . due to biomechanics, [the left 
knee and low back] are undergoing increased physical demand 
to compensate for his right knee. . . [U]nfortunately, I am 
unable to give an exact percent or exact increase in 
amount."  Similarly, in October 1999, W.C. MacCarty, III, 
M.D., opined that ". . . certainly a bad gait caused by [the 
veteran's] right leg might well have aggravated problems with 
his back and his left knee.  I could not say that would be 
the 100% cause of the arthritis in those areas."

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Significantly, the record on 
appeal is devoid of any medical opinion to contradict the 
above-noted opinions--i.e., that the veteran's service-
connected right knee disability aggravated both his left knee 
arthritis and lumbosacral spine arthritis.  Accordingly, the 
Board finds that the medical evidence of aggravation by a 
service-connected disability is at least in relative 
equipoise.  Under such circumstances, and granting the 
veteran the benefit of any doubt in this matter, the Board 
concludes that the evidence supports grants of secondary 
service connection to the extent that the veteran's service-
connected right knee disability aggravated the arthritis of 
the left knee and lumbosacral spine.  Jones, supra; Allen, 
supra; 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


ORDER

On the basis of aggravation by service-connected disability, 
service connection for left knee arthritis is granted.

On the basis of aggravation by service-connected disability, 
service connection for lumbosacral spine arthritis is 
granted.


REMAND

The veteran contends that his right knee disability is more 
disabling than contemplated by the assigned 30 percent 
evaluation.  Pursuant to the applicable diagnostic code, the 
minimum rating for a knee replacement (subsequent to the 
first year following implantation of the prosthesis) is a 30 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (1999).  In order for the veteran to receive a 60 
percent rating under Diagnostic Code 5055, the evidence must 
demonstrate chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Id.  
Intermediate degrees of weakness, pain or limitation of 
motion are to be rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5261, or 5262 which provide for 
evaluation of ankylosis of the knee, limitation of extension 
of the knee, and impairment of the tibia and fibula, 
respectively.  38 C.F.R. § 4.71a, Code 5055 (1999).  

What is significant about the applicable rating criteria is 
that limitation of motion is a pertinent aspect of the 
evaluation.  Id.  Given such a rating requirement, 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (Emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what is now required in the 
veteran's case.

When seen by VA in June 1997 for the first time following his 
total knee replacement, the veteran's complaints of chronic 
right knee pain were noted.  Additionally, clinical findings 
relative to his right knee were made.  Specifically, the 
examiner reported that the knee's range of motion was 10 
degrees to 105 degrees.  (The examiner defined the first 10 
degrees of motion lost by the right knee as an extension lag.  
An extension lag was defined as the veteran not having the 
full ability to extend his right knee.)  It was also reported 
that the right knee was swollen, had palpable clicks and 
popping with motion, and had had mild, Grade I, medial 
laxity.  X-rays revealed a total prosthesis with a possible 
slight varus positioning.  However, no attempt was made to 
quantify the veteran's pain in terms that can be used to 
apply the pertinent rating criteria.  Consequently, it may be 
said that the examination report was not responsive to the 
mandate of DeLuca.  For example, while a veteran may have 
almost normal range of motion demonstrated in a clinical 
setting, his functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
limitation of motion.  If so, he must be rated accordingly.  
The only way to apply this rule is for the examiner to 
provide his/her best judgment as to the level of disability 
caused by the pain or flare-ups, etc., and to report such an 
opinion in terms that can be used to apply the rating 
criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, a remand for a VA 
examination to ascertain the degree of right knee impairment 
is required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 
6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (1999).

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain and 
associate with the record all pre- and 
post-operative treatment records, 
including any physical therapy records, 
not already associated with the record.  
38 C.F.R. § 3.159 (1999).

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claim's file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his total arthroplasty 
of the right knee, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
examiner should identify each functional 
debility legitimately experienced by the 
veteran due to service-connected 
disability.  Functional loss due to such 
difficulties affecting the right knee 
should be equated with additional loss in 
range of motion (beyond that demonstrated 
clinically) due to these factors.  See 
DeLuca, supra.  If it is not possible to 
provide such an opinion, the examiner 
should state so.  Additionally, the 
examiner should indicate whether any 
surgical scar is superficial, poorly 
nourished, with repeated ulceration, or 
is tender and painful on objective 
demonstration.  If the veteran has 
instability of the knee due to service-
connected disability, this problem should 
be described as "slight," "moderate," 
or "severe."

3.  The RO should then review the claim 
on appeal.  Particular consideration 
should be given by the RO to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.118 (1999) and the 
precepts of DeLuca, supra, and Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If the 
benefit sought is not granted, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



